DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 09/23/2021.  Claim 1 has been amended and no claims added.  Claims 1-6 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 09/23/2021, with respect to the outstanding rejections under 35 USC 103 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 103 have been withdrawn. 

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or teach a dry powder inhaler having the combined features of claim 1 including a cover, body, mouthpiece and tray, the body comprising an opening, cutting means, passage, pin and hinge segment, the mouthpiece comprising a detent and hinge segment, the cover including an integral axle, the hinge segments being disposed to align the detent with a body opening such that the detent comes into contact with the tray, limiting travel of the tray.  The art of record of Zierenberg discloses a dry powder inhaler with cover, body, mouthpiece and tray however lacks an axle integral to a cover and a detent of a mouthpiece configured to engage the tray and limit movement, the tray in Zierenberg being constrained by the body alone.    A teaching of a hinge whereby the axles is formed with a cover is known as by way of Byram however would not result in a detent of a mouthpiece as claimed.  It would . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619